Citation Nr: 1720266	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  17-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.

3. Whether the appellant's countable income is a bar to death pension benefits to include at the aid and attendance rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1950 to September 1953.  He died in September 2015; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2016 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1. The Veteran died in September 2015; the immediate cause of death listed on his death certificate is respiratory failure due to end stage congestive heart failure.  Chronic obstructive pulmonary disease (COPD) and history of prostate cancer are listed as conditions contributing to death but not resulting in the underlying cause.

2. The competent medical evidence demonstrates that the Veteran's service-connected disabilities, posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus, did not cause or materially contribute to his death, and that the cause of death listed on the Veteran's death certificate was not incurred in or related to his active military service and may not be presumed to have been incurred therein.

3. At the time of his death, the Veteran was in receipt of compensation at the 100 percent rate for total disability based upon individual unemployability due to service-connected disabilities (TDIU) since February 2011, a period of less than ten years.

4. As of September 2015, the appellant's reported total annualized income was at least $23,260 with annualized unreimbursed medical expenses of $1,559. 

5. The appellant's countable income exceeds the maximum annual pension rate for a surviving spouse with no dependents requiring aid and attendance.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.309(d), 3.311, 3.312 (2015).
  
2. The criteria for entitlement to DIC pursuant to 38 U.S.C.A. §1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).

3. The criteria for entitlement to death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1542, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Limited service treatment and personnel records are associated with claims file.  The appellant has been notified that the Veteran's records are presumed destroyed by the 1973 fire at the National Personnel Records Center, and reasonable steps to reconstruct these records have been completed.  All post-service treatment records identified by the appellant have also been obtained.  VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A.             § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

The Board acknowledges that no VA medical opinion was obtained in relation to the instant appeal, and that the appellant's representative asserts remand is necessary to obtain such an opinion.  However, the Board notes VA has twice previously obtained radiation dose estimates and medical opinions from the Under Secretary for Health that directly address the sole theory of entitlement raised by the appellant.  The appellant has submitted no new competent medical evidence in support of her claim that would refute these medical opinions.  Therefore, the Board finds that the record contains sufficient competent medical evidence to decide the claim, and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection for Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

The Veteran died in September 2015; the immediate cause of death listed on his death certificate is respiratory failure due to end stage congestive heart failure.  Chronic obstructive pulmonary disease (COPD) and history of prostate cancer are listed as conditions contributing to death but not resulting in the underlying cause.  The death certificate reflects the Veteran died of natural causes, and that tobacco use probably contributed to his death.  At the time of his death, the Veteran was service-connected for PTSD, bilateral hearing loss, and tinnitus.  

Importantly, the Board notes that the record does not suggest, nor does the appellant assert, that the Veteran's service-connected PTSD, bilateral hearing loss, or tinnitus caused or contributed to his death.  Instead, the appellant asserts that the Veteran's nonservice-connected prostate cancer was directly related to in-service exposure to ionizing radiation, and this disability weakened his heart, causing his death.  However, for the reasons discussed below, even assuming arguendo that the Veteran's prostate cancer could be considered a contributory cause of death, the Board finds this disability is not etiologically related to his active service.

VA has previously confirmed the Veteran's exposure to ionizing radiation from atmospheric nuclear tests, as he was present at Operation UPSHOT-KNOTHOLE.  See November 2002 correspondence from the Defense Threat Reduction Agency (DTRA).  The remaining question is therefore whether the Veteran's prostate cancer, diagnosed in approximately 2001, was due to this in-service radiation exposure.

Specific diseases are presumed due to service if they become manifest in a radiation-exposed veteran.  38 C.F.R. § 3.309(d).  Prostate cancer is not among the list of diseases presumed due to radiation exposure.  See 38 C.F.R. § 3.309(d)(2).  Therefore, the presumptive provisions of 38 C.F.R. § 3.309(d) do not apply.

38 C.F.R. § 3.311 sets out procedures for the development of claims in which a radiogenic disease (including all forms of cancer) first became manifest after service and is not presumed due to service pursuant to 38 C.F.R. § 3.309(d).  First, a radiation dose estimate must be obtained.  38 C.F.R. § 3.311(a)(1).  In the instant case, VA obtained radiation dose estimates from the DTRA in November 2002 and March 2006.  The file was then forwarded to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c)(1) in February 2003 and April 2006.  Medical advisory opinions were then obtained from the Under Secretary for Health in March 2003 and April 2006.

Citing medical literature in March 2003, Dr. S.M., VA's Chief Public Health and Environmental Hazards Officer, noted that the sensitivity of the prostate to radiation carcinogenesis appears to be relatively low and not clearly established.  Based on this rationale, Dr. S.M. opined on behalf of the Under Secretary for Health that it is unlikely that the Veteran's adenocarcinoma of the prostate can be attributed to ionizing radiation in service.  In April 2006, following DTRA's revised radiation dose estimate, Dr. L.D. also opined on behalf of the Under Secretary for Health that it is unlikely the Veteran's adenocarcinoma of the prostate can be attributed to exposure to ionizing radiation in service.  In addition to citing the medical literature discussed in the March 2003 advisory opinion, Dr. L.D. noted that the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  Calculated to a 99-percentile value, the probability of causation was determined to be 7.81%.

The Board acknowledges that the appellant, as well as the Veteran prior to his death, sincerely believe that his prostate cancer was the result of confirmed in-service exposure to ionizing radiation.  However, neither the Veteran nor the appellant are shown to have the medical expertise to competently render an independent medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the lay assertions of etiology of record are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection for the cause of the Veteran's death.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Veteran died of respiratory failure due to end stage congestive heart failure.  Neither of these conditions were service-connected at the time of the Veteran's death, and the competent medical evidence of record does not indicate that they were incurred during or otherwise related to his active service.  Furthermore, while the Veteran is confirmed to have been exposed to ionizing radiation in service, two medical advisory opinions determined it is unlikely such exposure caused his prostate cancer, and the appellant has not submitted a competent medical opinion in support of her claim.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




II. DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation (DIC) where it is shown that a Veteran's death was not the result of willful misconduct and at the time of death the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22(a) (2016).

"Entitled to receive" in this context includes the situation where a Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision.  38 C.F.R. § 3.22(b) (2016).  In this case, no allegation of CUE has been made referable to prior rating decisions concerning the level of the Veteran's disability.  Therefore, this provision is inapplicable.

The Veteran died in September 2015.  At that time, he was in receipt of benefits payable at the 100 percent rate based on entitlement to TDIU effective February 15, 2011.  The Veteran was considered totally disabled due to service-connected disabilities for less than ten years preceding his death, less than the statutory requirement for benefits under 38 U.S.C.A. § 1318.  Therefore, compensation under this provision must be denied.




III. Death Pension

The appellant asserts entitlement to death pension benefits at the aid and attendance rate.  Initially, the Board observes the appellant has not responded in detail to repeated requests by VA to clarify her income and expense information, or to submit the evidence necessary to demonstrate the need for aid and attendance of another person.  However, as discussed below, even by viewing the evidence submitted in the light most favorable to the appellant, including assuming solely for the purpose of the instant appeal that she meets the criteria for aid and attendance of another person, the Board finds that her countable income exceeds that maximum allowable by law.

A pension is payable to surviving spouses of Veterans of a period of war.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

Effective December 1, 2014, the maximum annual pension rate (MAPR) for a surviving spouse without dependent children who requires aid and attendance was $13,794.  In order to be deducted, medical expenses must exceed five percent of the MAPR excluding increased pension because of need for aid and attendance (see 38 C.F.R. § 3.272(g)(2)(iii) (2016)), or $431.  See Improved Death Pension Rate Table, effective December 1, 2014.

The appellant submitted income and expense information in September 2015 in which she indicated her sole source of monthly income is Social Security Administration (SSA) benefits totaling $1893, or $22,716 per year.  She also reported an expected income of $544 from Dixie Cup.  While it is unclear whether this income is received on a monthly or annual basis, and the appellant did not respond to repeated requests for clarification, the Board will assume arguendo that reported income from Dixie Cup is received annually.  Therefore, the appellant's annualized income was $23,260.

SSA Medicare insurance premiums were $104.90 per month, and the appellant reported private medical expenses of approximately $25 per month.  The total unreimbursed recurring medical expenses were $129.90 per month, or $1,558 per year.  As the appellant's medical expenses exceeded five percent of MAPR, or $431 as of December 1, 2014, these expenses are excluded from her countable income.  The Board observes the appellant also submitted documentation of the Veteran's burial expenses in the amount of $2,012.  However, records indicate these expenses were paid through an insurance policy, and the appellant has submitted no evidence that she directly incurred the costs of the Veteran's burial.  Therefore, this expense cannot be excluded from her countable income.

Viewing the available evidence of record in the most favorable light, the Board observes the appellant's countable income, determined as annualized income less excludable expenses, was $21,702 as of September 2015.  As the MAPR in effect for a surviving spouse without dependent children who requires aid and attendance was $13,794, the appellant's countable income exceeds the MAPR.  Accordingly, the Board finds that the appellant's countable income is a bar to the receipt of death pension benefits.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C. §1318 is denied.

The appellant's countable income constitutes a bar to VA death pension benefits; the appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


